



COURT OF APPEAL FOR ONTARIO

CITATION: S-Vox Foundation v. Zoomermedia
    Limited, 2013 ONCA 534

DATE: 20130830

DOCKET: C56810

Sharpe, Epstein and Lauwers JJ.A.

BETWEEN

S-Vox Foundation

Applicant (Appellant)

and

Zoomermedia Limited

Respondent (Respondent in Appeal)

Ronald D. Manes and Joshua Ginsberg, for the appellant

Daniel F. Chitiz and E. Young for the respondent

Heard: August 29, 2013

On appeal from the judgment of Justice H.J. Wilton-Siegel
    of the Superior Court of Justice, dated June 15, 2019.

APPEAL BOOK OF ENDORSEMENT

[1]

We are not persuaded that the application judge erred in dismissing the
    application to appoint an arbitrator pursuant to s. 2.8 of the agreement. The application
    judge did so on the ground that the appellant had commenced a s. 8.18
    arbitration on all issues including working capital. Having done so, the
    application judge found that the appellant was bound to proceed with that
    arbitration and not change horses mid course.

[2]

We do not agree that he thereby determined all jurisdictional issues. He
    was most careful to reserve all issues, including jurisdiction, to the arbitration.

[3]

We note that the respondent clearly and firmly took the position before
    the application judge and before this court that a s. 8.18 arbitration has
    jurisdiction to determine all issues, including working capital.

[4]

The appeal is dismissed. Costs to the respondent fixed at $15,749.28
    inclusive of disbursement and taxes.


